 

EXHIBIT 10.5

 

DEFERRAL ELECTIONS FOR [GRANT YEAR] PERFORMANCE-BASED RESTRICTED SHARE UNIT
AWARD

 

IN-SERVICE DISTRIBUTION:

 

I elect to defer receipt of my entire [Grant Year] grant of restricted share
units after they vest until
                                                                 , which is a
specific date after [date approximately one year following Grant Date] (the last
possible time for the Compensation Committee to determine whether performance
conditions to the vesting of such grant have been met) and before [date
approximately ten years following Grant Year] (ten (10) years after the earliest
possible such date).

 

I understand that this election may only be modified if, at least twelve (12)
months prior to the date selected above, I elect to further defer receipt of my
entire grant to a specific date between [the last possible time for the
Compensation Committee to determine whether performance conditions to the
vesting of such grant have been met] and [ten (10) years after the earliest
possible such date] that is at least five (5) years after my initial deferral
date.

 

 

 

 

 

Signature

 

Date

 

 

POST-TERMINATION DISTRIBUTION FOR REASONS OTHER THAN DEATH OR DISABILITY:

 

I elect to defer receipt of my entire [Grant Year] grant of restricted share
units after they vest until
                                                                         after
the termination of my employment for reasons other than death or disability,
which is a time between six (6) months after my separation from service and
three (3) years after my separation from service.

 

I understand that this election is irrevocable.

 

 

 

 

 

Signature

 

Date

 

 

1

--------------------------------------------------------------------------------


 

POST-TERMINATION DISTRIBUTION DUE TO DISABILITY:

 

I elect to defer receipt of my entire [Grant Year] grant of restricted share
units after they vest until
                                                                      after the
termination of my employment due to disability, which is a time between my
separation from service and three (3) years after my separation from service.

 

I understand that this election is irrevocable.

 

 

 

 

 

Signature

 

Date

 

 

POST-TERMINATION DISTRIBUTION DUE TO DEATH:

 

 

I elect to defer receipt of my entire [Grant Year] grant of restricted share
units after they vest until
                                                                       after the
termination of my employment due to death, which is a time between my separation
from service and three (3) years after my separation from service.

 

I understand that this election is irrevocable.

 

 

 

 

 

Signature

 

Date

 

 

2

--------------------------------------------------------------------------------

 